department of the treasury internal_revenue_service washington d c vi contact person 1d buaber tt nate oct un esn 03s- eeployer identification nusber area manager e e e_p o k i o b a p -dear sir or madam this is in response to letters from your authorized representative requesting a series of rulings on your bebalf regarding the tax consequences associated vith the transactions described below a is the product of a merger between b and c two hospitals which had been exempt from federal_income_tax under section dollar_figure c of the internal_revenue_code corporation and its name was changed to a which has been operating under a favorable determination_letter issued to b therefore in addition to this ruling_request you are requesting the issuance of an updated determination_letter which is being issued to a of even date after the merger b becaue the surviving ais located in a rural_area part of which is underserved by primary care physicians and you have stated that you provide specialized sedical care that does not otherwise exist in parts of your service area tural areas you have established a clinic with several locations staffed by primary and specialized care physicians you have stated that because of the difficulties in recruiting physicians to relocate to and-serve in you have stated that as a service to your inpatients you have operated a pharmacy recently you also opened a ‘retail pharaacy that services patients who are not inpatients it dispenses prescriptions to your employees and patients of employed physicians as well as patients of non-employed physicians with staff privileges who are also located in the hospital you have stated that for various reasons you believe there will only be a small number of prescriptions filled by persons who are not otherwise on your campus to obtain healthcare services you have stated that the retail pharmacy was started as a result of requests from community ba a physicians vho believed that their patients did not have adequate access to prescriptions for example vhen patients were discharged before a holiday they were oftentimes not able to get their prescriptions filled by commercial pharmacies to wake arrangements with local pharmacies to provide hour service and or operate a retail pharmacy in the hospital to service patients being discharged patients who had come to the emergency room after normal business hours etc but the local pharmacies were either unwilling or unable to provide these services you algo believe your operation of the ‘retail pharmacy is an important factor in your efforts to recruit physicians to practice in the community because of the products and services it will offer you have stated that prior to opening the retail pharmacy you attempted you have initiated a nurse practitioner program through which nurse practitioners travel to rural a weekly basis to see patients areas on for their patients pharwacies but the pharmacies were either unable or unwilling to provide a delivery service you intend to provide this service in the near future to patients of a's home health and hospice care services you attempted to arrange a prescription delivery service to rural areas with local d nurse practitioners way write prescriptions in addition you intend to provide pharmacy services under the law of therefore you have stated that because the pharmacy is associated with a it vill maintain a pharmaceutical inventory that is significantly larger than many of the pharmacies in the area only two retail pharwacies in northwest d with a hood which is required to mix specialized sterile compounds such as chemotherapy medications phareacy indicates that only an incidental portion of pharmacy sales have been to patients of non-employed physicians you have stated that the limited operating history of the in addition it is one of you have stated that a formed a wholly owned for-profit subsidiary b a and its patients to residents of northwest d and to persons who reside outside of the region the a medical laboratory which focuses primarily on the provision of pathology services to remaining interest in b is held by an unrelated for-profit consulting corporation which specializes in the management and operation of such laboratories of the laboratory but a provides some limited services to f for fair_market_value this for-profit entity manages the day-to-day activities to acquire a interest in f provides services p you stated that the motivation for forming and investing in f was to obtain laboratory services on the is thus a for-profit laboratory an important factor in recruiting physicians to the community previously a had no on-site laboratory and specimens were collected and tested off-site the time delay associated with off-site testing wade performing advanced in order to be able to offer more advanced healthcare you believe the presence of the laboratory on the campus of hospital campus in surgical and other procedures impossible services a found it necessary to invest in f a location in the hospital saves time in diagnosing illness collect test specimens compared to more accurate results resorting to mail service have the financial resources to purchase the necessary laboratory equipment hire competent personnel and comply with significant licensing and requiatory requirements this results in less specimen deterioration and ff also offers sophisticated testing which is not available in the region without f maintains a fleet of courier vehicles to a which permit sec_24 hour or less turnaround time you believe this service is particularly important to small hospitals who do not hours for other laboratories in the area you have stated that the laboratory all specimens are tested at you have stated that as part of its mission to promote rural healthcare a provides varying types and some of the assistance is provided as part of levels of services and assistance to small rural hospitals state and federal government programs which are mandated by legislation and or requlation and include information and technology services and assistance medical consultative services personne training and support services remote emergency room and cardiac monitoring you state that you also provide similar 2s services to small hospitals outside of these government programs approximately of services and that you provide services in addition to the ones mandated under the government programs services permit the small hospitals to deliver higher quality healthcare and in some cases permit them to coutinue to operate you believe that your you have stated that you recently completed a state of the art’ addition which includes medical you have stated that since the community a serves is non-employed physicians presently lease approximately 5dollar_figure office space which is provided to physicians who are employees of a and is leased to staff physicians who are not employed by a of the office space in a the lease provides that non-employed physicians must maintain staff privileges at a or they cannot continue to occupy the space sparsely populated area significant problems exist in recruiting and retaining physicians to serve the community healthcare to this community by attracting physicians to the community that would not otherwise locate their practices in this geographic area medical office space enables especially in cases vhen these individuals require admission to the hospital in addition because of its physical proximity to the hospital the physicians to better serve the needs of patients seeking medical services you believe the medical office space contributes importantly to a's mission of providing a geographically large and you have stated that you have a physician recruitment department due to the unavailability you have cited numerous sources to support this conclusion of sufficient medical services to recruit a physician directly for either a position as an employed physician or for the physician to establish his or her independent practice or join an established physician or group practice coordinated with a physician group to assist them in recruiting a new physician who will become an employee of the group income guarantees not in excess of three years student_loan assistance relocation assistance and other incentives which believes to be reasonable under the circumstances provided that the terms of each physician recruitment package are reasonable in their entirety you have stated that incentives must be provided pursuant to a written_agreement and are offered only to physicians who will satisty a community need a has approved and funded financial incentives for physician recruitment which include has also will attempt you have stated that under any income guarantee a will advance funds to the recruited physician with the guaranteed amount is based upon an anoual base salary and this atount will be reasonable falling within the range reflected in regional or national respect to each month during the guaraiteé periad in which the recruited physician's net_income nonthly gross_receipts for professional services minus actual and reagonable direct and indirect_costs falls below the guarantee amount incentive bonus surveys regarding income earned by physicians in the same specialty amounts advanced under the physician recruitment agreements will be treated as loans will be represented by a written promissory note and vill bear interest at of the guarantee period however the obligation to repay the note may be satisfied by the recruited physician's continued maintenance of period during which the recruited physician maintains a full-time medical practice the balance due under the note will be reduced by a proportionate amount recruited physician continue to practice with a specified organization in order to receive the forgiveness of the recruitment incentives the borrower will be required to repay the balance due at the end you have stated that a does not require that the for each month beyond the quarantee a full-time medical practice a reasonable fixed rate in some cases an you have stated that you are constructing a center for health improvement on the campus of will be operated as well as office space for non-employed physicians orthotic devices for the patients of physicians is important because of their proximity to the therapeutic and rehabilitation facilities a which a division of a and will contain therapeutic rehabilitation and fitness facilities as in addition a firm which makes and fits prosthetic and you believe the location of the a will occupy space in the building 3s you have stated that approximately one-third of the center will be used as the clinical and rehabilitation component which will house a's sleep laboratory behavioral based pain management clinic cardiopulmonary rehabilitation sports medicine physical occupational speech and hand therapy ag vell ag its occupational and out-patient mental health programs rehabilitation programs described above will also-uge the fitness component of the facility which will include varm water pool track whirlpool and cardiovascular and strength equipment you state that patients in the clinical and you have stated that the center will also provide preventative healthcare physical education prograns a discharge destination for many of a's patients a a's employees and members of the general_public the and medical based fitness programs for the patients of the fitness component of the center is intended as center will have an indoor pool which will be made available to public school students for educational_purposes and the school district has agreed to make a nominal payment to you for this use to help offset you state that there are presently some of the additional costs you will incur for operating this program private operations in your community which offer fitness programs but they do not offer education health assessments a pool etc you have stated that the fees you intend to charge the general_public for_the_use_of the fitness facility will be nominally higher than that charged at the three for-profit facilities you have subsitted however you believe your facility will offer a significantly higher level of service inforaation concerning the median income of meebers of your community as well as average costs for fitness centers nationwide you believe your fees will be approximately of the average cost of fitness centers nationwide and will be affordable to a major portion of the community scholarship program for those individuals who qualify based on their incowe level that a fitness trail a senior activities area and public park facilities will be available for use by the general_public with no charge juice bar selling these services to members and employees you have also stated that the fitness center will contain a pro shop and you intend to implement a charity you have also stated you have requested the following rulings in connection with these transactions the operation of the pharmacy contributes importantly to the accomplishments of a's exempt purposes and pharmacy sales will not constitute unrelated_business_taxable_income to the extent -that the outreach services provided by to-small rural hospitals are within the scope of the code asounts received by a for such services will not constitute uarelated business sec_513 of taxable_income to the extent that outreach services provided by a to small rural hospitals are outside the scope of sec_513 the provision of such services contributes importantly to the accomplishment of a's exempt purposes and amounts received by a from the sale of such services will not constitute unrelated_business_taxable_income the extension of income guarantees and other recruitment incentives to recruit physicians contribute sec_3 importantly to the achievement of a's exempt purposes and will not adversely affect 4's continuing status as a sec_501 organization the separate corporate identities of will be attributed to a b and p will be respected and neither the activities of b nor f rental income generated from the lease of office space in the hospital to nonemployed physicians and contributes importantly to the accomplishment of a's exempt purposes and such income will not constitute unrelated_business_taxable_income the operation of the fitness center satisfies one or more exempt purposes under sec_501 c and bsy contributes importantly to the accomplishment of a's exempt purposes a rental income generated frow the lease of the medical office space component of the fitness center to nonemployed physicians and an orthotics provider contributes importantly to the accomplishment of a's exempt purposes and such incowe will not constitute unrelated_business_taxable_income b the operation of the clinical component of the fitnese center contributes importantly to the accomplishment of a's exempt purposes and the income generated from such operations will not constitute unrelated_business_taxable_income c the operation of the fitness component of the fitness center contributes importantly to the accomplishment of a's exempt purposes and the income generated from such operations vill not constitute unrelated business taxable incone a's indirect investment in contributes importantly to its exempt purposes and with respect to the income received by a for providing services to f only the percentage of such income which is equal to the percentage of income generated by testing performed for hospitals which are not swall rural hospitals or for residents of counties which are not served by small rural hospitals vill constitute unrelated business taxable incone if a directly holds the interest in f which interest it presently holds indirectly through g activities of would contribute importantly to the accomplishments of a's exempt purposes and only the income generated by testing performed for hospitals which are not small rural hospitals or for residents of counties which are not served by small rural hospitals will constitute unrelated_business_taxable_income the sec_501 of the code provides an exemption from federal_income_tax for organizations described in sec_501 including organizations that are organized and operated exclusively for charitable educational or scientific purposes sec_1 c -1 d of the code in its generally accepted legal sense in sec_501 acknowledges that the promotion of health is general comaunity constitutes a sufficient basis for tax-exempt status within the meaning of sec_501 charitable purpose and that promoting the health of rul c b the of the income_tax regulations provides that the term charitable is used rev sec_511 of the code imposes a tax on the unrelated_business_income of organizations described in sec_502 c sec_512 of the code defines ‘unrelated business taxable_income as the gross_income derived an organization from any unrelated_trade_or_business regularly carried on by by deductions which are directly connected with the carrying on of the trade_or_business with certain modifications less the allowable it sec_513 a of the code defines ‘unrelated trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of use it makes of purpose or function the profits derived to the exercise or performance by the organization of its exempt the organization for income or funds or the sec_513 a of the code provides in part that the term ‘unrelated trade_or_business does not include any trade_or_business which is carried on c by the organization primarily for the convenience of its employees in the case of an organization described in section sec_1_513-1 of the regulations provides in part that a trade_or_business is related to the causal relationship is exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes and it if particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of exempt purposes is substantially related for purposes of sec_513 of the code only for the conduct of trade_or_business from which a a substantial one thus sec_514 of the code includes as an item_of_gross_income derived from a trade_or_business a certain percentage of the income derived from or on account of each debt-financed_property sec_514 a that ‘debt-financed property does not include any property substantially_all the use of which is substantially related to the exercise or performance by such its charitable or other purpose constituting the basis for its exemption under sec_501 organization of of the code provides in part sec_1 b -2 c of the income_tax regulations provides by example that where a tax exempt hospital leases real_property owned by it derived under such lease would not be included unrelated_business_taxable_income if the clinic is substantially related to the carrying on to an association of doctors for use as of hospital functions a clinic the rents revrul_69_463 c b provides that the leasing of its office building and the furnishing of certain services by an exempt hospital to a hospital based medical group is not unrelated_trade_or_business under sec_513 of the code in sabel peters v commissioner c substituted therefor c b playground and bathing facility without charge was charitable code in community nonacg 1955_1_cb_8 withdrawn and acg the tax_court held that an organization operating a public beach within the meaning of sec_501 of the so holding the court emphasized that the facilities were available to all members of the rev c b rul holds that an organization formed to establish maintain and operate a public swimming pool playground and other recreation facilities for the children and other residents of a particular community is described in sec_501 of the code since the property and its uses are dedicated to members of the general_public of the community and are charitable in that they serve a generally recognized public purpose which tends to lessen the burdens of government the facts in the ruling were virtually identical to the isabel peters case except that a minor amount of the income was derived from charges for admission to the swimming pool thus b the community as revrul_67_325 holds that the provision of a community recreational facility open to a whole by an organization is under certain circumstances within the general category of activities recognized as charitable under sec_50i c of the code because they tend to lessen the burdens of government to the residents of however the organization was not organized and operated exclusively for charitable purposes because the use of the facilities was restricted to less than the entire community on the basis of race in revrul_67_325 an organization provided recreational facilities without charge a township revrul_79_360 1979_2_cb_236 distinguishes the operation of a health club from the operation of a recreational and fitness center on the basis of fees charged to members of the two facilities organization described in sec_501 c of the code whose purpose was to provide for the welfare of young people operated a recreational and fitness facility and a separate health club under a two-tiered membership structure that made recreational facilities available to the general_public at one rate and health club facilities available at the rev_rul concluded that the operation of the health club facilities generated unrelated_business_taxable_income under sec_513 because its operation did not contribute importantly to the organization's exempt_purpose the operation of the health club was seen to be separate from the organization's general fitness program inasmuch as the commercially comparable anaual dues or daily fees were sufficiently high to restrict participation in the health club to a limited seqnent of the community a higher rate an the activities of a fitness center owned by a hospital may promote health under sec_501 of the clinical and rehabilitative treatment of hospital inpatients or the code in certain instances outpatients in accordance with treatmeat plans prescribed by physicians or appropriate hospital personnel furthers the hospital's exempt_purpose of serving the healthcare needs of the community clinical and rehabilitation program promotes the health of the community within the meaning of revrul_69_545 gupra and ig substantially related to the furtherance of your exempt purposes under sec_501 of sec_513 a including sales by the pro shop and juice bar also use of the fitness center by your eaployees would fall under the convenience exception accordingly your as for use of the facility by the general_public a fitness center can further a charitable purpose if the operation of such a fitness center is is available to a significant segment of the community in addition you state that your indoor pool will be aade in this regard you have stated that the fitness center will have a it related to the charitable purpose of providing community recreational facilities only if the fees charged are affordable to the community served scholarship program to help low income participants obtain free or low cost meaberships even though you project that the fitness center will generate substantial losses based on the cost to operate the facility with the fee structure you have proposed available to students for physical education and sports activities you note that there are no other public indoor swimming facilities in your geographic area you also intend to stress programs for senior citizens and offer low or no cost health screenings for the community seminars on health and other topics and you intend to monitor the composition of the membership by performing demographic surveys the information you submitted shows that the fitness center will be available to therefore for purposes of sec_513 of the code amounts derived from the general_public for fitness activities constitute income from an activity that is substantially related to your exempt_purpose you intend to implement a charity scholarship program for those individuals who qualify based on their income level be available for use by the general_public with no charge a senior activities area and public park facilities will an economic cross-section of the community and the fees charged will be affordable by you have also stated that a fitness trail you intend to provide community education since the facility is debt-financed within the meaning of sec_514 of the code the leasing of space in the facility must be substantially related to your exempt_purpose for the fees generated to be excluded from the unrelated_business_income_tax the facts you submitted indicate that the leasing of space to nonemployed physicians and an orthotics provider is substantially related to your exempt_purpose and the fees generated are therefore not subject_to the unrelated_business_income_tax revrul_68_376 1968_2_cb_246 provides situations in which persons who purchase pharmaceutical supplies from an exempt hospital are considered patients of the hospital for purposes of determining whether the hospital is engaged in unrelated_trade_or_business tt revrul_68_374 1968_2_cb_242 provides in part that casual sales of products to nonpatients are not regularly carried on under the rationale of sec_1_513-1 regulations and would be excluded from the computation of unrelated_business_taxable_income did not promote the sales the sales did not occur with frequency and the sales represented only a snall percentage of the pharmacy's total sales ii of the income_tax the hospital hi plains hospital v united_states dollar_figure that an exempt hospital's pharmacy sales to private patients and the general_public did not generate unrelated_business_taxable_income where the pharmacy sales were made to individuals who had limited access to a pharmacy because of their residence in 5th cir holds a rural_area in part the hospital's sale of pharmaceuticals to nonpatients in this case based on the facts of the situation either contribute importantly to its exempt purposes or are casual sales within the meaning of revrul_68_374 sec_513 of the code provides that certain services described in sec_501 a which are furnished by a tax exempt hospital to other tax exempt hospitals will not constitute an unrelated_trade_or_business where services if performed by the recipient hospital on its own behalf would constitute activities consistent with its exempt purposes and the recipient hospital has facilities that serve not more than patients a fee which does not exceed cost the services are provided at the a c b you have stated that services are provided by a that meet the requirements of sec_513 e however a also provides certain services to small rural hospitals that are not enumerated in sec_501 a since your provision of this latter class of services furthers your exeapt purposes and are needed by the recipients to maintain quality healthcare for their patients amounts received by a from the provision of these services will not constitute unrelated_business_taxable_income provided that the recipient hospital has facilities that serve not more than patients indirect investment by ain services for hospitals which are not small rural hospitals or for residents of counties which are not served by smal rural hospitals will constitute unrelated_business_taxable_income only the percentage of income earned by a from f's provision of testing this same rationale will apply to a direct or sec_1 c -1 c of the regulations states that an organization is not operated exclusively for charitable purposes if shareholders or individuals its net_earnings inure in whole or in part to the benefit of private sec_1_501_a_-1 of the requlations defines the term private shareholder or individual’ as referring to persons having a personal and private interest in the activities of the organization sec_1 c -1 d di of the regulations states that an organization is not organized and operated for any of the purposes specified in sec_501 unless it serves a public rather than a private interest for the benefit of private interests thus an organization exempt under sec_501 c must not be organized or operated revrul_69_545 1969_2_cb_117 holds that a non-profit hospital that benefits a broad cross section of the community by having an open medical staff and a board_of trustees broadly representative of the community operating a full-time emergency room open to all regardless of ability to pay and otherwise admitting all patients able to pay either themselves or through third party payers such as private health insurance or government programs such as medicare may qualify a sec_501 an organization described in section bsv -_ oo revrul_72_559 1972_2_cb_247 holds that an organization that provides subsidies to recent law school graduates during the first three years of their practice to enable them to establish legal practices in economically depressed communities that have a shortage of available legal services and to provide free legal service to needy sembers of an organization described in sec_501 the community nay qualify as revrul_73_313 1973_2_cb_247 holds that providing office facilities to attract a physician the ruling states that certain facts are particularly relevant a suitable office had impeded efforts to attract a physician a community that had no available medical services furthered the charitable purposes of promoting the to health of the comaunity demonstrated need for a physician to avert a real and substantial threat to the community evidence that the lack of completely arm's length and there was no relationship between any person connected with the organization and the recruited physician arrangement used to induce the doctor to locate a practice in the area bears a reasonable relationship to promotion and protection of the health of the community and any private benefit to the physician is incidental to the public purpose achieved the ruling states that under all the circumstances the the arrangements vere at the revrul_97_21 1997_1_cb_123 provides examples illustrating whether nonprofit hospitals that provide incentives to physicians to join their medical staffs or to provide medical services in the community violate the requirements for exemption as organizations described in sec_501 c of the code in order to meet the requirements of sec_501 c hospital that provides recruitment incentives to physicians must provide those incentives in test of sec_1 c -1 determined based on all the relevant facts and circumstances whether the recruitment incentives violate the operational_test is a panner that does not violate the operational a has provided objective evidence demonstrating the need for additional physicians in its service area a physician recruitment activity bearing a reasonable relationship to promoting and and has engaged in the facts indicate that arrangements are at arm's length and there protecting the health of the community will be no relationship between a and the recruited physicians the provision of the incentives under the circumstances described furthers the charitable purposes served by a and is consistent with the requirements for exemption under sec_501 purpose achieved any private benefit to the physicians is incidental to the public generally for federal_income_tax purposes a parent and its subsidiary corporations are separate taxable eatities so long as the purposes for which the subsidiary is formed are the equivalent of business activities or the subsidiary subsequently carries on business activities commissioner u s generally where a corporation is organized with a bona_fide intention that it will have real and substantial_business_activities its existence will not be disregarded for tax purposes moline properties inc vy a b and f are separate corporate entities each carrying on bona_fide business activities separate corporate identities of these entities will be respected and neither the activities of be attributed to a thus the b or ff will rental income generated from the lease of office space to nonemployed physicians and f contributes importantly to the accomplishment of a's exempt purposes of providing health care to the community and income derived from this activity will not constitute unrelated_business_taxable_income - accordingly based on all the facts and circumstances described above we rule the operation of the pharmacy contributes importantly to the accomplishments of a's exempt purposes and pharmacy sales will not constitute unrelated business taxable incone to the extemt that the outreach services provided by a to small rural hospitals are within the scope of sec_513 e of the code amounts received by a for such services will not constitute unrelated_business_taxable_income to the extent that outreach services provided by a to small rural hospitals are outside the scope of sec_513 e the provision of such services contributes importantly to the accomplishment of a's exempt purposes and amounts received by a from the sale of such services will not constitute unrelated business taxable incone the extension of income guarantees and other recruitment incentives to recruit physicians contribute sec_3 importantly to the achievement of a's exempt purposes and will not adversely affect a's continuing status as a sec_501 organization the separate corporate identities of a will be attributed to b and f will be respected and neither the activities of nor f rental incowe generated from the lease of office space in the hospital to nonemployed physicians and f contributes importantly to the accomplishment of a's exempt purposes and such income will not constitute unrelated business taxable incose the operation of the fitness center satisfies one or more exempt purposes under sec_501 contributes importantly to the accoaplishment of a's exempt purposes and a rental income generated from the lease of the medical office space component of the fitness center to nonemployed physicians and an orthotics provider contributes importantly to the accomplishment of a's exempt purposes and such income will not constitute unrelated business taxable incone bd the operation of the clinical component of the fitness center contributes importantly to the accomplishment of a's exempt purposes and the income generated from such operations will not constitute unrelated_business_taxable_income cc the operation of the fitness component of the fitness center contributes importantly to the accomplishment of a's exempt purposes and the income generated from such operations will not constitute unrelated_business_taxable_income a's indirect investment in contributes importantly to its exempt purposes and with respect to the income received by a for providing services to f only the percentage of such income which is equal to the percentage of income generated by testing performed for hospitals which are not small rural hospitals or for residents of counties which are not served by small rural hospitals will constitute unrelated_business_taxable_income if a directly holds the interest in z which interest it presently holds indirectly through activities of income generated by testing performed for hospitals which are not smal rural hospitals or for residents of counties which are not served by small rural hospitals will constitute unrelated business taxable incone f would contribute importantly to the accomplishments of a's exempt purposes and only the the ae this ruling is based on the understanding that there will be no material changes in the facts upon which it is based this ruling is directed only to the organization that requested it provides that it may not be used or cited as precedent sec_6110 k of the code we are informing your rxempt organizations area manager of this action letter in your permanent records please keep a copy of this if you have any questions about this ruling please contact the person whose name and telephone oumber are shown in the heading of this letter sincerely ‘y marvin friedlander manager exempt_organizations technical group
